Name: Commission Regulation (EEC) No 209/87 of 23 January 1987 on the financing of transport costs resulting from the free distribution of fishery products withdrawn from the market
 Type: Regulation
 Subject Matter: cooperation policy;  fisheries;  EU finance
 Date Published: nan

 No L 22/28 Official Journal of the European Communities 24. 1 . 87 COMMISSION REGULATION (EEC) No 209/87 of 23 January 1987 on the financing of transport costs resulting from the free distribution of fishery products withdrawn from the market Whereas, in order to make such free distribution more effective, the transport costs, including packaging costs, resulting from the distribution should be defrayed ; Whereas the measures provided for in this Regulation have been examined by the Management Committee for Fishery Products and whereas they are in accordance with the opinion of the EAGGF Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by Regula ­ tion (EEC) No 3879/86 (2), and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 3247/81 of 9 November 1981 on the financing by the European Agricultural Guidance and Guarantee Fund, Guarantee Section, of certain intervention measures, particularly those involving the buying in, storage and sale of agricul ­ tural products by intervention agencies (3), as last amended by Regulation (EEC) No 2632/85 (4), and in particular Article 7 thereof, Whereas Article 1 of Commission Regulation (EEC) No 1501 /83 of 9 June 1983 on the disposal of certain fishery products which have been the subject of measures to stabilize the market (*) provides for the distribution free of charge of products withdrawn from the market by producers' organizations in the fisheries sector in the natural state of their own consumption to charitable soci ­ eties or institutions established in the Community or to persons who, because of inadequate incomes, are recog ­ nized by the national legislation of the Member State concerned as being entitled to public assistance ; Whereas on 14 January 1987 the Commission decided, on account of the exceptional weather conditions obtaining, to have agricultural products and fishery products which have been the subject of intervention measures distributed free of charge to charitable institu ­ tions established in the Community ; HAS ADOPTED THIS REGULATION : Article 1 The total amount of the expenditure for transport incurred as a result of the free distribution provided for in Article 1 (a) of Regulation (EEC) No 1501 /83 shall be determined as shown below on the basis of the distance between the place of warehousing of the products and their point of distribution and shall be financed within the meaning of Article 7 of Regulation (EEC) No 3247/81 by means of the following flat-rate amounts :  distance less than 25 km : 55 ECU/tonne of fish,  distance not less than 25 km but less than 200 km : 90 ECU/tonne of fish,  distance not less than 200 km : 124 ECU/tonne of fish . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 January to 31 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) OJ No L 361 , 20. 12. 1986, p. 5. 0 OJ No L 327, 14. 11 . 1981 , p. 1 . (4) OJ No L 251 , 20. 9 . 1985, p. 1 . 0 OJ No L 152, 10 . 6 . 1983, p. 22.